The opinion of the court was delivered, July 7th 1870, by
Read, J.
Emanuel Keener and Joseph S. Keener, administrators with the will annexed of their father, George Keener, sold the only real estate testator had, consisting of a house and lot in Manheim, pursuant to directions in his will, to Mrs. C. B. Cross, for the sum of $520, to pay which she gave her note under seal, dated June 17th 1867, payable on the 1st day of April next (1868) to the said Emanuel and Joseph S. or to one of them, their or either of their order.
Joseph S. Keener was indebted to Uriah Bitzer, upon a note for $925, falling due in December 1867, and being insolvent, endorsed the sealed note given by Mrs. Cross to Mr. Bitzer, in part payment of his note for $925 then due. Mrs. Cross, on the 2d April 1868, paid the amount of her note to Emanuel Keener, the other administrator of the testator, and Uriah Bitzer commenced this suit to recover the amount from her.
The money owing by Mrs. Cross and represented by her sealed note, belonged to the estate of George Keener, and when Joseph S. Keener transferred the note by endorsement to Uriah Bitzer, to pay his private debt, said Bitzer took it subject to the trust for the estate of the decedent, and derived no beneficial interest *306in the note or its proceeds, and it follows that the payment made by Mrs. Cross was correct, and this suit cannot be sustained.
The court were therefore in error in answering the 2d and 3d points of the defendant.
Judgment reversed, and venire facias de novo awarded.